Motion by the respondent, Amanda Reid, for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Supreme Court of the Appellate Division in the Second Judicial Department on July 29, 1981. By order of this Court dated April 7, 1986, the respondent was suspended from the practice of law based on her conviction of a serious crime and the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against her. By opinion and order of this Court dated February 17, 1987, the respondent was disbarred based on her conviction of perjury in the first degree, a class D felony, in violation of New York Penal Law § 210.15, and her name was stricken from the roll of attorneys and counselors-at-law (see Matter of Reid, 125 AD2d 23 [1987]). By decision and order on motion of this Court dated April 20, 2009, the respondent’s application for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on her current fitness to be an attorney.
Upon the papers submitted in support of the motion and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness dated April 14, 2010, and the exhibits annexed thereto, it is
*1082Ordered that the motion is granted; and it is further
Ordered that, effective immediately, the respondent, Amanda Reid, is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Amanda Reid to the roll of attorneys and counselors-at-law. Prudenti, P.J., Mastro, Rivera, Fisher and Miller, JJ., concur.